Title: From Benjamin Franklin to Jonathan Williams, Sr., 4 June 1773
From: Franklin, Benjamin
To: Williams, Jonathan Sr.


Dear Cousin
London, June 4. 1773
I have just time to acknowledge the Receipt of yours of April 15. with the £50 Bill, (Ross and Mills) part of the Money you receiv’d for me of Hall. I have purchased the Things for my Sister directed in her Invoice, and they go by this Ship. I shall do you every Service in my Power relating to the Commission Business, &c. Tell Jonathan I received his Letter, and deliver’d that to Miss Barwell, who will serve him whenever she can; as will also Your affectionate Uncle
B F

I write in great haste. Love to my dear Sister and to your Family. The Invoices are in the Trunk.
Mr Williams
Per Capt Hatch, the Nicholas

